DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 2-4 and 13-15, drawn to a processor implemented method, wherein the first set of fingerprints, the second set of fingerprints, the third set of fingerprints, and the fourth set of fingerprints comprise one or more CDK fingerprints, one or more CDK Extended fingerprints, one or more Estate fingerprints, one or more CDK Graph only fingerprints, one or more MACCS fingerprints, one or more Pubchem fingerprints, one or more Substructure fingerprints, one or more Klekota-Roth fingerprints, 2D Atom Pair fingerprints, one or more molecular fragments or combinations thereof, wherein the first and fourth set of fingerprints comprises at least one of a Type I fingerprint, a Type II fingerprint, a Type III fingerprint and a Type IV fingerprint, wherein the second set of fingerprints comprises a Type A fingerprint and a Type B fingerprint, and wherein the third set of fingerprints comprises a Type C fingerprint
II. 	Claims 5 and 16, drawn to a processor implemented method, wherein the step of applying one or more statistical analysis techniques on the plurality of physico-chemical and structural descriptors to obtain a filtered set of statistically significant descriptors from data specific to the plurality of physico-chemical and structural descriptors.
III. 	Claims 6-9 and 17-19, drawn to a processor implemented method, wherein a presence of Type I fingerprint in at least one of the first set of fingerprints and the fourth set of fingerprints indicates contribution of the Type I fingerprint to one of a biological response, an adverse event or an activity of the chemical compound, wherein an absence of a Type II fingerprint in at least one of the first set of fingerprints and the fourth set of fingerprints indicates contribution of the Type II fingerprint to one of a biological response, an adverse event or an activity of the chemical compound, wherein a presence of a Type III fingerprint in at least one of the first set of fingerprints and the fourth set of fingerprints indicates contribution of the Type III fingerprint in one of no activity, no adverse event, or non-toxicity of the chemical compound, wherein an absence of a Type IV fingerprint in at least one of the first set of fingerprints and the fourth set of fingerprints indicates contribution of the Type IV fingerprint in one of no activity, no adverse event, or non-toxicity of the chemical compound.
IV. 	Claims 10-11 and 20, drawn to a processor implemented method, wherein a second model and a fourth model generated amongst the plurality of models are based on the first and fourth set of fingerprints respectively and the occurrence of each type of first and fourth set of fingerprints in a chemical compound, and wherein a third model amongst the plurality of models is generated based on the probability of at least one of an activity, a biological response or an adverse event levels in the second set of fingerprints and the third set of fingerprints.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations as identified above are clearly distinct because they do not overlap in scope and are not obvious variants, and each is separately usable.  As discussed above, the scope of each Invention is clearly not overlapped and variant to that of each of the other Inventions.
The claims that are not included in the groups above are generic.  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because of different field of search of the inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853